Citation Nr: 1342176	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-42 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, alcohol dependence and cocaine dependence.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to March 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development included obtaining the Veteran's recent treatment records, verifying his claimed PTSD stressors, and affording him another VA compensation examination to ascertain the nature and etiology of any psychiatric disabilities, particularly insofar as any potential relationship with his military service.

The Board also sees that the Veteran's claim was previously characterized as an acquired psychiatric disorder including PTSD and depression.  But given the evidence of record, including showing additional diagnoses of alcohol and cocaine dependence, the Board is recharacterizing this claim to include all mental disorders that have been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).


Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.


FINDINGS OF FACT

1.  There is conflicting evidence in the file as to whether the Veteran has the required diagnosis of PTSD in accordance with the criteria of the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or, for that matter, in accordance with the more recently issued Fifth Edition (DSM-V).

2.  But even assuming for the sake of argument he has this required diagnosis, given that this is at least an as likely as not proposition, the most probative (meaning competent and credible) evidence of record indicates his PTSD is less likely than not a result or consequence of his military service, including especially any traumatic events ("stressors") he may have experienced while in service.

3.  There equally is no competent and credible medical or other evidence indicating he has any other acquired psychiatric disorder or mental illness, including especially depression, alcohol dependence, or cocaine dependence, as a result or consequence of his service or any other event coincident with his service.



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, depression, alcohol dependence, and cocaine dependence, was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") claims file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  See also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009); however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to deciding this claim in December 2008, May 2008 and August 2008 letters informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of his claim, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claim.  He therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


Here, the Veteran's STRs and post-service VA treatment records are on file.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in October 2013, the Veteran was afforded a VA compensation examination for the necessary medical nexus opinion regarding his claim for service connection for an acquired psychiatric disorder.  The VA examination report provides the information needed to make an informed decision on his claim.  It is evident from the report that the examiner reviewed the claims file for the pertinent history, including of the claimed in-service stressors and of the complaints, evaluation and treatment in the aftermath and during the many years since.  The examiner also performed a personal evaluation of the Veteran and, most importantly, provided explanatory rationale for the consequent opinion that is grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  

Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of this claim.

III. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation between the disease or injury in service and the present disability - the so-called "nexus" requirement.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

The DSM-V (the latest version of the DSM) has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires to continue considering this prior version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  However, it is unclear when that proposed change will be published.  So, for now, the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence referring to criteria under the DSM-V.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).


Additionally, claims for certain "chronic" diseases - namely, those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) by allowing a Veteran to show evidence of continuity of symptomatology since service as an alternative means of linking his currently claimed disability to his service.  A recent decision of the Federal Circuit Court, however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Psychoses are among the conditions in this VA regulation considered to be chronic, per se, and therefore subject to this alternative pleading and proof exception.

Psychoses also will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So this list of psychoses does not include PTSD or generalized anxiety disorder or depression, which instead are neuroses.  Consequently, these disorders are not subject to the pleading and proof exceptions of 38 C.F.R. §§ 3.303(b), 3.307 and 3.309(a).  The Veteran also has received a diagnosis of major depressive disorder with psychotic features, which at least arguably does fall within the purview of these pleading-and-proof exceptions.

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, but only if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter," § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence of the existence of the currently claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim). 

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

But in ultimately deciding the probative value of evidence, the Board must assess not only its competence but also credibility since, in combination, they affect its weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Veterans Court (CAVC) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV. Analysis

The Veteran's claim always has been for PTSD and depression, specifically, although as explained the Board also is considering the other diagnoses of alcohol dependence and cocaine dependence that also have been made.  He attributes his current mental illness to stressors he says occurred during his active military service.  Specifically, he claims that, while serving in Germany in 1981 or 1982, he was involved in a car accident that may have led to the death of the occupants of the other vehicle.  He also alleges that he was assaulted by a fellow soldier while in Germany, but that he did not report it since he and the assailant were intoxicated at the time, and that his girlfriend in Germany's ex-boyfriend broke into their home and wrote threatening messages on the walls.  The Veteran claims that, as a result, he has nightmares of people dying, difficulty sleeping, and problems maintaining his sobriety.

The Veteran was asked numerous times to provide further information about his stressors so they could be verified; however, he failed to do so.  In November 2008, and again in November 2011, the RO issued Memoranda formally determining that the information required to corroborate his reported stressful events in service was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marines Corps or National Archives and Records Administration (NARA) records for the required corroboration.  Thus, his stressors have not been shown to have actually occurred.

And no evidence shows, nor has he alleged, that he engaged in combat with an enemy force while in service.  He served entirely during peacetime.  See 38 C.F.R. § 3.2.  And he was not awarded any medal, commendation, or other award typically associated with valor or heroism shown while engaged in combat with an enemy force.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on an individual, case-by-case, basis.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

Where, as here, a determination is made that the Veteran has not shown he "engaged in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  Generally, a stressor cannot be established as having occurred merely by 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances.  Notably, VA has amended its adjudication regulations governing claims for service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

Here, the Veteran's DD Form 214 indicates foreign or sea service; however, there is simply no corroboration of his claimed stressors other than his own lay statements.  His STRs and service personnel records (SPRs) are unremarkable for any accident while in Germany, despite the fact that he reported he was driving a truck from an assignment, so he was presumably driving a military vehicle.  In addition, there are no police reports of any of the other incidents, including the alleged break in or the fight with the other soldier.

He has provided several statements describing his claimed stressors and his symptomatology.  He also has provided several "buddy statements" in support of his claim.  One of the statements was from P.J.S., sent in July 2012, and also at previous times with the same information.  P.J.S. was a First Lieutenant and platoon leader at the time of the Veteran's alleged accident while in Germany, and she reported that the Veteran was driving a military vehicle when he was involved in the accident.  She never reported witnessing the accident or having any other 
first-hand knowledge of the occurrence of the accident.  The Veteran also provided a buddy statement in July 2006 from an individual who purportedly was stationed with him from 1980 to 1982.  This individual stated that he did not see the accident, but he recalls the Veteran being involved in and reporting an accident.

The Veteran's STRs and SPRs show extensive treatment for alcoholism, which led to his administrative separation.

His post-service treatment records show treatment for a variety of psychiatric disorders, including depression or dysthymia, but largely for alcohol and cocaine dependence.  In an August 2003 VA treatment record for a psychological evaluation, he reported that he had been diagnosed with PTSD at some point in the past but that he was unsure how or why he had obtained the diagnosis.  His treatment records do show that he participated in a VA PTSD clinic, but again, there is no information regarding who made the PTSD diagnosis and what it was based on.  Other records in his file include no specific mention of PTSD, beyond simply that he had a diagnosis at some point.

The Veteran has had several VA examinations for his claimed psychiatric disorder.  In January 2004, he was afforded a VA examination for PTSD.  At that time, he reported not sleeping well and having dreams about people dying.  He said during the day he had trouble relating to people and that he was irritable from lack of sleep.  He reported hearing voices, experiencing depression and anxiety, and feeling like crying a lot.  The examiner noted that earlier psychological testing from September 2003 had indicated that the Veteran exaggerated his psychopathology.  The examiner made a diagnosis of polysubstance abuse, but deferred further diagnosis, and assigned a Global Assessment of Functioning (GAF) score of 60.

A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). 

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g.., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  DSM-IV, at 32; Richard, 9 Vet. App. at 267.

In June 2012, the Veteran was again afforded a VA examination for PTSD.  He reported sleep problems, including sweating and kicking during the night and trouble falling asleep, low self-esteem, and anger and frustration.  He reported his mood as "okay" once he got up and going for the day.  The examiner noted that the Veteran was oriented to person, time, and place, so in all spheres, and that he was cooperative, alert, pleasant, and polite during the interview.  He spoke at normal volume, pace, and tone, and his speech was linear and goal-directed.  He maintained adequate eye contact and did not show symptoms of psychosis or abnormal motor movements.  He also did not evidence significant problems with thinking or communication, attention, concentration, or memory.  He denied any then current suicidal or homicidal thoughts, intentions, or plans.  The examiner determined the Veteran did not meet the diagnostic criteria for PTSD, but did make a diagnosis of alcohol dependence in sustained full remission and cocaine dependence in sustained full remission.  No other psychiatric disorders were diagnosed, and the Veteran was assigned a GAF score of 72.

The Veteran also had a VA PTSD examination in October 2013.  He reported having nightmares about him or "somebody" dying, and he reported that he was "so tight" when he woke up that he could "hardly stand it."  He also reported taking sleep medication regularly that was helpful, that he was in "a daily battle" to maintain his sobriety, and that his mood depended on the weather.  The examiner noted that the Veteran was oriented to person, place, and time, so in all spheres, and that he was cooperative and alert during the interview.  His affect was irritable throughout the appointment.  He spoke at normal volume, pace, and tone, and his speech was linear and goal-directed.  His maintained adequate eye contact and showed no psychosis, abnormal motor movements, or significant problems with thinking or communicating.  He also had no significant problems with attention, concentration, or memory, though the examiner noted that at times the Veteran's memory of prior events was in contrast to documentation available in his records.  

This examiner, like the one previous, concluded the Veteran did not meet the diagnostic criteria for PTSD or any depressive disorder.  The examiner noted that she could not determine whether the Veteran ever had a valid diagnosis of PTSD or a depressive disorder in the past, as his VA treatment records did not provide enough information to determine how any such diagnoses were made, nor did they provide any information about the date of onset or etiology of the diagnosed conditions.  The examiner did make diagnoses of alcohol dependence in early full remission and cocaine dependence in sustained full remission and assigned a GAF score of 62.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

From this collective body of evidence, it appears that any diagnosis of PTSD and depression in years past likely was based on the Veteran's lay statements of asserted in-service stressors, which, as already discussed, have not been independently verified.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  As the Court explained in Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, though the latter, alone, is not determinative or dispositive of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant, and indeed what is most significant, is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board, then, may conversely reject a medical opinion that was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the Veteran's VA treatment records suggest that at some point in time he was diagnosed with PTSD and depression.  However, as previously mentioned, there is no information regarding how, when, or by whom these diagnoses were made.  A diagnosis of PTSD is presumably in accordance with the DSM criteria, however, both in terms of the adequacy and sufficiency of the stressors claimed.  See Cohen, supra.

Regarding the Veteran's lay statements and the buddy statements regarding the alleged in-service accident, the governing VA regulation, 38 C.F.R. § 3.304(f), stipulates that a diagnosis of PTSD be in accordance with the DSM-IV criteria.  This necessarily is a medical, not a lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  Thus, the Veteran and the other service member are not competent to make this determination themselves.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310.  The Veteran nonetheless may attest to symptoms he experiences and has in years past, including after the purported events in question, and during the many years since his discharge from service, as this requires only his personal firsthand knowledge of a factual matter.  See id.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service and since because testimony regarding firsthand knowledge of a factual matter is competent).

But as the Federal Circuit Court explained in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as potentially competent evidence to support the presence of disability, including during service and since, and even where not corroborated by contemporaneous medical evidence such as actual treatment records, the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

While the Veteran did submit buddy statements mentioning he was involved in an accident in Germany, there is no evidence that either of the "buddies" actually witnessed the accident, and the accident, as well as the other claimed stressors, have not been otherwise confirmed as having occurred.  These facts make his claim of PTSD based on these alleged stressors less credible.

The decline in his credibility, in turn, tends to undermine the diagnosis of PTSD that is mentioned in the VA records - at least to the extent there is seeming attribution of this diagnosis to events that supposedly occurred during his service.  

While it is true that, according to the holding in Cohen, VA must presume a PTSD diagnosis was in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of the stressor claimed, the Board does not also have to blindly accept the occurrence of the claimed stressor.  So even accepting someone has determined the Veteran has PTSD, there is not the required attribution of this diagnosis to a confirmed event coincident with his service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered" by the trier of fact) and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

As also already mentioned, the Veteran's treatment records indicate he has past diagnoses of and treatment for depression, alcohol dependence, and cocaine dependence.  With regards to his depression, the first evidence of record was a positive screening for depression in August 2003, so some 17 years after his discharge from active duty.

He does not assert that he has had ongoing symptoms of depression since his service, nor does the evidence otherwise suggest that he has.  Moreover, general depression is not a psychosis, so not a "chronic disease" according to 38 C.F.R. §§ 3.309(a) and 3.384, meaning he cannot establish the required linkage between this condition and his service merely by alternatively showing continuous symptoms since his service.  Aside from that, his depression must have been initially noted during his service for the continuity of symptomatology allowance of § 3.303(b) even to otherwise possibly apply, and it was not.

Further, there is no competent and credible evidence in the file relating even his previously diagnosed depression to his service, including especially to his claimed but unverified stressors.  There also is no evidence that he has a current diagnosis of depression, as the most recent VA examiner failed to make such a diagnosis.


There equally is no suggestion the Veteran has major depressive disorder with psychotic features, as a possible chronic disease (psychosis) according to 38 C.F.R. § 3.384, which initially manifested within the required one year following the conclusion of his service, certainly not to the required minimum compensable degree of at least 10-percent disabling to warrant presuming it was incurred during his service if considering 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).

With regard to his diagnosed alcohol and cocaine dependence, as a general proposition, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Regarding drug usage, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.

Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).


So disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability or death that is a result of abuse of alcohol or drugs precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that claimants may only recover if they can adequately establish that the alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Id., at 1381.  An award of compensation on such a basis would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Id.

To summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, 237 F.3d at1376.  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability [such as PTSD].  Id.  Even if a Veteran has a service-connected disability; however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

As it stands, the Veteran is precluded from service connection for primary alcohol dependence and cocaine dependence.  And, as discussed earlier, he cannot be service connected for these conditions secondary to another service-connected disability, such as PTSD or depression, because he does not have PTSD or depression that has been adjudicated as related to his active military service.

There are a couple of other final points also worth mentioning.  To the extent the Veteran alleges he was personally assaulted by another (fellow) soldier while in Germany, he also concedes he did not report the incident since he and the assailant were intoxicated at the time.  Consequently, there necessarily would not be any documentation of it.  Subsection (f)(5) of 38 C.F.R. § 3.304 considers situations when there has been a personal assault, not just a sexual assault.  The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant had kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

As a consequence, it is important to address and consider the applicability, or at least the potential applicability, of § 3.304(f)(5) in claims of entitlement to service connection for PTSD where the appellant describes any type of action or occurrence that could generally be described as constituting an "assault" or "harassment" during service, even if it is unclear whether the appellant is actually claiming PTSD based on that alleged assault or harassment.  As such, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

This requirement is consistent with the VCAA's duty to inform the Veteran of the information and evidence needed to substantiate his claim.  38 C.F.R. § 3.159(c).

Concessions therefore are admittedly made in these type cases insofar as the amount and quality of evidence needed to show the claimed event occurred.  AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.).  Indeed, when there was a sexual assault, aside from allowing for other types of circumstantial evidence to prove the occurrence of the alleged event, it also is permissible to have after-the-fact medical nexus evidence attributing the current diagnosis to that event.  In Patton v. West, 12 Vet. App. 272 (1999) and YR v. West, 11 Vet. App. 393 (1998), the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal assault.

Still, here, the VA compensation examiners did not conclude the Veteran has PTSD or other mental illness on account of the alleged personal assault in service, so even assuming for the sake of argument that it occurred as alleged.  Also note this type of assault would not invoke consideration of the newest version of 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" does not include fellow service members.  See Hall v. Secretary of VA, No. 2012-7115 (June 7, 2013) ("We therefore conclude that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  Therefore, the regulation does not apply where a veteran alleges an in-service assault by a fellow service member.)

In sum, there is no competent and credible evidence that the Veteran's alleged stressors occurred, nor the required attribution of his PTSD, even if accepting he has it, to a confirmed stressor.  There also is no competent and credible evidence that he has any other psychiatric disorder - namely, depression, alcohol dependence, and cocaine dependence - as a result of his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Therefore, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, alcohol dependence and cocaine dependence, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


